Citation Nr: 0930030	
Decision Date: 08/11/09    Archive Date: 08/19/09

DOCKET NO.  05-24 613A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for a disability of the 
cervical spine, to include as secondary to service-connected 
acromioclavicular separation, left shoulder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1977 to April 
1987.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota.  

In a decision issued in January 2007, the Board denied the 
Veteran's appeal as to service connection for a cervical 
spine disability.  The Veteran appealed that decision to the 
Court of Appeals for Veterans Claims (Court).  In a December 
2008 decision, the Court set aside the Board's decision with 
regard to a cervical spine disability and remanded that issue 
to the Board for readjudication consistent with the Court's 
opinion.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

In the December 2008 decision, the Court determined that the 
June 2005 VA examination report was inadequate for more than 
one reason.  First, the examiner failed to discuss a 1981 
service treatment record which documented the Veteran's 
report of neck pain.  That record is dated in October 1981 
and states "Pt in for acute neck pain which started last 
PM."  This was assessed as probable muscle spasm.  Second, 
the Court found the examiner's analysis inadequate to support 
the conclusion that the Veteran's neck condition was due to 
post service work injuries.  

The Court explained that the examiner focused on the physical 
requirements of the Veteran's post-service employment but did 
not consider whether the 1981 service treatment record may 
have reflected an injury during service that may have been 
aggravated by post-service events and that the examiner did 
not attempt to assess or apportion how the in-service medical 
condition may be related to the Veteran's current disability.  

The Court specifically provided that although the examiner's 
conclusions as to the etiology of the Veteran's neck 
condition were clear, the report did not reflect whether 
those conclusions were the product of sound medical reasoning 
or merely a guess.  The Court also explained that it was 
remanding the matter for a new medical examination.  Such 
examination must include a report that sufficiently applies 
valid medical analysis to the significant facts of the case.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
examination of his cervical spine.  The 
claims file and a copy of this REMAND must 
be provided to the examiner.  The examiner 
must review the claims file.  The examiner 
is asked to address the following, in 
detail.

(a)  Identify any and all disorders of the 
Veteran's cervical spine.  

(b)  Provide a medical opinion as to 
whether it is at least as likely as not (a 
50 percent or greater probability) that 
any identified disorder of the Veteran's 
cervical spine had onset during his 
service.  The examiner is asked to 
specifically comment on the significance 
of the October 1981 service treatment 
record entry documenting the Veteran's 
report of neck pain.  The examiner must 
also comment on the significance of the 
Veteran's post-service work as a 
locomotive engineer as to any disorder of 
his cervical spine.  Specifically, if the 
examiner should attribute any of the 
Veteran's current disability of the 
cervical spine to that post-service work, 
the examiner must provide an opinion as to 
whether that work aggravated a disorder of 
the cervical spine, if any, reflected by 
the 1981 report of neck pain.  The 
examiner must attempt to assess or 
apportion how the in-service reported pain 
is related, if at all, to a disorder that 
exists today.  

(c)  Provide an opinion as to whether it 
is at least as likely as not (a 50 percent 
or greater probability) that any 
identified disorder of the Veteran's 
cervical spine was caused by or aggravated 
by his service-connected acromioclavicular 
separation, left shoulder.  Aggravation is 
defined for legal purposes as a worsening 
of the underlying condition versus a 
temporary flare-up of symptoms because of 
the Veteran's service-connected 
acromioclavicular separation, left 
shoulder.

These opinions must include a complete 
rationale.  In the language of the U.S. 
Court of Appeals for Veterans Claims, the 
report must reflect whether the opinions 
are the product of sound medical reasoning 
or merely a guess.  The rationale is 
inadequate if it is wholly conclusory 
(i.e. "this is the product of sound 
medical reasoning" or "based on medical 
experience").  Rather, the rationale must 
be an explanation as to why the examiner 
is of the opinions expressed.  

2.  The AMC/RO must ensure that the above 
development is completed as per the 
Board's instructions.  If the examination 
report does not comply with the above, 
return the report to the examiner or 
afford the Veteran another examination.  

3.  Then, readjudicate the issue on 
appeal.  If the benefit sought is not 
granted in full, provide a supplemental 
statement of the case to the Veteran and 
his representative and allow an 
appropriate time to respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




